PER CURIAM.
Petitioner having filed this petition to admit him to' take the Bar examination scheduled for the spring of 1969, notwith*269standing prior negative action by respondent, and various pleadings having been filed by petitioner and respondent from which it appears important issues of fact are still unresolved and yet to be determined, and it appearing further that such factual determinations can not be completed prior to the holding of the next bar examination on March 24 — 26, 1969; and the court being otherwise advised in the premises, it is
Ordered that petitioner be admitted to stand the next bar examination now scheduled for March 24 — 26, 1969, and that thereafter his grades be impounded and action thereon stayed pending the final resolving of the issues of fact created by the pleadings and until his eligibility vel non to become a member of The Florida Bar is established; and that further action in this matter by this court be deferred until further order of this court, final action to be taken upon the completion of the investigation of the moral fitness of the petitioner.
ERVIN, C. J., and ROBERTS, DREW, THORNAL, ADKINS and BOYD, JJ., concur.